                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

  TOMMY D. GARREN,                                    )
                                                      )
                 Plaintiff,                           )
                                                      )
  v.                                                  )       No. 3:17-CV-149-CLC-DCP
                                                      )
  CVS HEALTH CORPORATION, et al.,                     )
                                                      )
                 Defendants.                          )

                                 MEMORANDUM AND ORDER

         This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

  and Standing Order 13-02.

         Now before the Court is Defendants’ Motion for Leave to Amend Pretrial Witness List

  [Doc. 98] and Plaintiff’s Objection to Defendants’ Pretrial Witness List and Amended Witness

  List. [Doc. 100]. The Court notes that Plaintiff has not filed a specific response to Defendants’

  motion, but instead filed an Objection [Doc. 100] which the Court will treat as both an Objection

  and a response. Defendants have filed a reply [Doc. 102].

         In their Motion [Doc. 98], Defendants seek leave to amend their pretrial witness list. For

  grounds, Defendants state that on February 10, 2020, they provided Plaintiff with their pretrial

  witness list, naming Corey Long (“Long”) of Toluna as a witness that may be called for the purpose

  of authenticating documents. Defendants state that recently, Long left his employment with

  Toluna, and therefore, Defendants request that Long be removed from their witness list and that

  Travis Houweling (“Houweling”) be substituted for the sole purpose of authenticating documents

  if necessary. Defendants state given that Long is no longer with Toluna, good cause exists for

  their amendment.




Case 3:17-cv-00149-CLC-DCP Document 123 Filed 09/17/20 Page 1 of 3 PageID #: 3348
         Plaintiff objects [Doc. 100] to Defendants request, arguing that neither Long nor

  Houweling were previously disclosed to Plaintiff as required by Federal Rule of Civil Procedure

  26. Plaintiffs state that Defendant failed to disclose either witness in their Rule 26 disclosures.

  Plaintiffs state that Defendant cannot rely on Long or Houweling’s testimony pursuant to Rule

  26(a) or (e) and Rule 37(c)(1). Plaintiff requests that the Court strike these two witnesses and

  disallow testimony from Long or Houweling.

         Defendants replied [Doc. 102] that they previously identified the existence of an unnamed

  Toluna employee whom would be used to authenticate records in their October 15, 2019, Second

  Supplemental Initial Disclosures [Doc. 102-1 at p. 8], relied on Long to authenticate documents

  filed with the Court on December 16, 2019 [Docs. 85-3, 85-4], and named Long on their proposed

  Pretrial Witness List dated February 10, 2020. [Doc. 98-1 at ¶ 14].

         Rule 26(a)(1)(a)(i) of the Federal Rules of Civil Procedure requires parties to identify by

  name each individual that the disclosing party may use to support its claims or defenses. Failure

  to identify a witness may result in the exclusion of that witness, unless such failure was

  substantially justified or harmless. Fed. R. Civ. P. 37(c)(1).

         There is no question that a custodian of records employed by Toluna was not listed in

  Defendants’ Supplemental Initial Disclosures, dated August 12, 2019. [Doc. 100-1]. An unnamed

  custodian of records was identified on October 15, 2019 [Doc. 102-1], and Long, authenticated

  documents filed with the Court on December 16, 2019. [Doc. 85-3, 85-4]. Thus, Plaintiff has

  known of the existence of an unnamed custodian of records since at least October 15, 2019, and

  knew of Long, by name, since at least December 16, 2019.

         While the Court does not approve of Defendants’ delay in identifying, by name, a custodian

  of records in this matter, given that the witness in question will only be used to authenticate
                                                   2



Case 3:17-cv-00149-CLC-DCP Document 123 Filed 09/17/20 Page 2 of 3 PageID #: 3349
  documents, the Court finds Defendants’ delay in identifying Long by name to have been harmless.

  Plaintiff has not stated how the delay has harmed or prejudiced him, nor does the Court find any

  evidence of harm or prejudice. Furthermore, given that Mr. Long is no longer employed by

  Toluna, the Court finds it is appropriate for Defendants to be allowed to amend their witness list

  to replace Long with Houweling.

         Accordingly, for the reasons set forth above, Defendants’ Motion [Doc. 98] is hereby

  GRANTED and Plaintiff’s Objection [Doc. 100] is hereby OVERRULED.

         IT IS SO ORDERED.

                                               ENTER:


                                               Debra C. Poplin
                                               United States Magistrate Judge




                                                  3



Case 3:17-cv-00149-CLC-DCP Document 123 Filed 09/17/20 Page 3 of 3 PageID #: 3350
